MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                             Oct 27 2015, 8:42 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Gary L. Monday                                           Gregory F. Zoeller
      New Castle Correctional Facility                         Attorney General of Indiana
      New Castle, Indiana
                                                               Katherine Modesitt Cooper
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Gary L. Monday,                                          October 27, 2015
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               39A01-1506-CR-639
              v.                                               Appeal from the Jefferson Circuit
                                                               Court
      State of Indiana,                                        The Honorable Darrell M. Auxier,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No. 1486



      Crone, Judge.


[1]   Gary L. Monday, pro se, appeals the denial of his motion to correct erroneous

      sentence. We affirm.


      Court of Appeals of Indiana | Memorandum Decision 39A01-1506-CR-639 | October 27, 2015   Page 1 of 3
[2]   In 1986, Monday was charged with the class A felony rape and murder of the

      same victim. He entered a plea agreement under which he agreed to plead

      guilty to both counts; the State would recommend a twenty-eight-year executed

      sentence on the rape count and a forty-year executed sentence on the murder

      count; and the sentences would run consecutively. Tr. at 9. The trial court

      accepted the plea agreement and sentenced Monday to sixty-eight years per the

      State’s recommendation.


[3]   In 2014, Monday filed a pro se motion to correct erroneous sentence pursuant

      to Indiana Code Section 35-38-1-15, which states in pertinent part that if a

      “convicted person is erroneously sentenced, the mistake does not render the

      sentence void. The sentence shall be corrected after written notice is given to

      the convicted person.” Monday claimed that the trial court lacked statutory

      authority to impose consecutive sentences. The trial court denied the motion.

      Monday now appeals.


[4]   The purpose of Indiana Code Section 35-38-1-15 “is to provide prompt, direct

      access to an uncomplicated legal process for correcting the occasional erroneous

      or illegal sentence.” Davis v. State, 937 N.E.2d 8, 10 (Ind. Ct. App. 2010), trans.

      denied. Our supreme court has stated that “a motion to correct sentence may

      only be used to correct sentencing errors that are clear from the face of the

      judgment imposing the sentence in light of the statutory authority.” Robinson v.

      State, 805 N.E.2d 783, 787 (Ind. 2004). Claims that require consideration of the

      proceedings before, during, or after a trial or guilty plea may not be presented

      by way of a motion to correct erroneous sentence. See State v. Arnold, 27 N.E.3d

      Court of Appeals of Indiana | Memorandum Decision 39A01-1506-CR-639 | October 27, 2015   Page 2 of 3
      315, 318 (Ind. Ct. App. 2015), trans. denied. We review a trial court’s ruling on

      a motion to correct erroneous sentence for an abuse of discretion. Koontz v.

      State, 975 N.E.2d 846, 848 (Ind. Ct. App. 2012).


[5]   We find no abuse of discretion here. Monday ignores the statutory authority

      that was in effect at the time of his sentencing, which does not prohibit

      consecutive sentences under the facts of this case. See Ind. Code § 35-50-1-2

      (1986) (“(a) Except as provided in subsection (b) of this section, the court shall

      determine whether terms of imprisonment shall be served concurrently or

      consecutively. (b) If a person commits a crime: (1) after having been arrested

      for another crime; and (2) before the date he is discharged from probation,

      parole, or a term of imprisonment imposed for that other crime; the terms of

      imprisonment for the crimes shall be served consecutively, regardless of the

      order in which the crimes are tried and sentences are imposed.”). Thus, any

      sentencing error would not be clear from the face of the judgment. Moreover,

      the caselaw that Monday cites either predates or postdates this version of the

      statute or is simply irrelevant to the circumstances of this case: Monday pled

      guilty to two nearly simultaneous crimes and agreed to the imposition of

      consecutive sentences. Therefore, we affirm.


[6]   Affirmed.


      May, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 39A01-1506-CR-639 | October 27, 2015   Page 3 of 3